Jenkins, J.
1. An exception based upon the refusal .of the court to award a nonsuit will not be considered, where, subsequently thereto, the case is submitted to the jury, and, a verdict being rendered against the defendant, a motion' for a new trial is made' which presents the complaint that the verdict is contrary to the evidence and without evidence to support it. Atlantic Coast Line R. Co. V. Blalcek, 8 Ga. App. 44 (2) (68 S. E. 743) ; Henderson v. Maysville Guano Co., 15 Ga. App. 69 (82 S. E. 588) ; Central of Ga. Ry. Co. v. Brinson, 18 Ga. App. 114 (5) (88 S. E. 1003) ; Taylor v. Johnson, 18 Ga. App. 162 (7) (89 S. E. 77) ; Gunn v. Wilson Co., 20 Ga. App. 16 (92 S. E. 721, 723).
2. The evidence was sufficient to authorize the jury to find that the goods were furnished to the cropper of the defendant solely on the defend* *22ant’s credit, and upon an original and not a collateral undertaking had between the plaintiff and the defendant. This being true, the promise of the defendant was binding, and does not come within the inhibition of 'the statute of frauds. Baldwin v. Biers, 73 Ga. 739; Cruse v. Foster, 76 Ga. 723; Cordray v. James, 19 Ga. App. 156 (91 S. E. 239).
Decided September 18, 1917.
Complaint; from Candler superior court — Judge Hardeman. May 1, 1916.
Kirkland & Kirkland, H. B. Strange, for plaintiff in error.
Lanier, Deal & Benfroe, contra.
3. The other assignments of error, not being referred to in the brief of counsel for plaintiff in error, are deemed to have been abandoned.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.